internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc ita plr-115283-01 date date legend taxpayer x date this is in reply to the private_letter_ruling request in which taxpayer requests permission to change an election it made under sec_108 of the internal_revenue_code facts taxpayer an s_corporation realized cancellation_of_indebtedness_income in the amount of dollar_figure 3x1 on date taxpayer’s liabilities exceeded its assets by more than dollar_figure 3x immediately before the discharge therefore taxpayer excluded the entire amount of the cancellation_of_indebtedness_income under sec_108 on form_982 which was filed with its income_tax return for the tax_year that included date taxpayer elected to first reduce the basis of its depreciable_property by dollar_figure 8x as permitted by sec_108 and sec_301 9100-13t of the procedure and administration regulations the remainder of dollar_figure 6x was applied to reduce taxpayer’s net operating losses nol resulting in an nol of dollar_figure 2x the reductions made by taxpayer are commonly referred to as attribute reductions the amount of taxpayer’s nol had been calculated by a partner in a certified public accounting firm employed by taxpayer’s majority shareholder several years after the return for the year that included date had been filed the partner discovered that the 1all dollar amounts are rounded and therefore may not total correctly nol before attribute reduction was dollar_figure 2x less than originally calculated thus after attribute reduction the nol should have been dollar_figurex not dollar_figure 2x this error was immediately brought to taxpayer’s attention several months after the error was discovered the supreme court of the united_states decided 531_us_206 gitlitz holds that an insolvent s corporation’s discharge_of_indebtedness income that is excluded from gross_income under sec_108 is an item_of_income passed through to the shareholders the bases of shareholders’ stock in the corporation are increased by the excluded income followed by a reduction under sec_108 of the corporation’s tax_attributes taxpayer has represented that if it had known the correct nol amount at the time it made the election under sec_108 it would not have made the election and if the law as decided in the gitlitz decision had been clear at the time taxpayer made the election it would not have made the election the request considered in this letter was filed less than months after gitlitz was decided law and analysis sec_108 provides that gross_income does not include any amount that would be includible in gross_income by reason of the discharge_of_indebtedness of the taxpayer if the discharge occurs when the taxpayer is insolvent sec_108 provides that the amount excluded from gross_income shall be applied to reduce certain tax_attributes of the taxpayer sec_108 provides in general that the reduction shall be made to tax_attributes in the following order a net operating losses b general business credits c minimum_tax credits d net capital losses and capital_loss carryovers e basis_of_property f passive_activity_losses and g foreign_tax_credit carryovers sec_108 states that the taxpayer may elect to apply any portion of the amount excluded from income to the reduction under sec_1017 of the basis of the depreciable_property of the taxpayer sec_108 states that for an s_corporation for purposes of sec_108 any loss or deduction disallowed for the taxable_year of the discharge under sec_1366 shall be treated as a net_operating_loss for such taxable_year sec_1017 provides in general that in the event of exclusion from income of discharge_of_indebtedness income by an insolvent taxpayer under sec_108 the reduction in basis_of_property shall not exceed the excess of the total basis_of_property held by the taxpayer over the taxpayer’s total liabilities however this limitation does not apply to any reduction in basis by reason of an election under sec_108 sec_301 9100-13t e provides that an election under sec_108 may be revoked only with the consent of the commissioner sec_301 9100-13t is generally effective for discharges of indebtedness occurring after date and before date taxpayer represents that it made an election under sec_108 because it was unsure of the law in this area and because it was misinformed of the amount of the nol by the accountant employed by its majority shareholder this situation is analogous to situations in which taxpayers seek extensions of time under sec_301_9100-1 in which to make elections after failing to do so because after exercising reasonable diligence the taxpayer is unaware of the necessity for the election or the taxpayer relied on a qualified_tax professional who failed to advise the taxpayer to make the election sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer- i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer-- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief the application of factors similar to those above is appropriate to determine whether a taxpayer may revoke an election made under sec_108 see revrul_83_74 1983_1_cb_112 which determined that a homeowner’s association should be permitted to revoke an election made under sec_528 in the revenue_ruling the taxpayer relied on the advice of a professional tax advisor in making the election showed due diligence by selecting the advisor to prepare its returns acted promptly and diligently to retain another professional tax advisor to review the first advisor’s work and promptly filed a request to revoke the election similar to taxpayers seeking relief under sec_301_9100-3 taxpayer has relied on a qualified_tax professional that advised it to make the election also taxpayer made the election because after exercising due diligence it was unaware because of the incorrect nol amount it was provided and the lack of clarity in the law before the gitlitz decision that the election was not advantageous to it factors similar to those described in sec_301_9100-3 and sec_301_9100-3 do not apply here conclusion taxpayer is granted days from the date of this letter in which to revoke the sec_108 election the revocation should be made in a written_statement filed with taxpayer’s amended_return a copy of this letter should be attached caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directly only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
